CLD-357                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 17-2354
                                  ___________

                              ALICIA HATFIELD,

                                                     Appellant

                                        v.

        AMANDA BERUBE, Caseworker, Mon Valley Regional Office,
                    Jointly, Severally and Individually;
      KATHLEEN TENNANT, Supervisor, Mon Valley Regional Office,
                    Jointly, Severally and Individually;
       ALLEGHENY COUNTY CHILDREN AND YOUTH SERVICES
                  MON VALLEY REGIONAL OFFICE,
                    Jointly , Severally and Individually;
    MARCIA STURDIVANT, Allegheny County Children, Youth and Families,
           Executive Director, Jointly, Severally and Individually;
            RICH FITZGERALD, Allegheny County Executive,
                     Jointly, Severally and Individually
               ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                      (District Court No.: 2:13-cv-00026)
                   District Judge: Honorable Nora B. Fischer
                  ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
       Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               September 21, 2017

           Before: SHWARTZ, RENDELL and FISHER, Circuit Judges


                       (Opinion filed: September 29, 2017)
                                          _________

                                        O P I N I O N*
                                         _________

PER CURIAM

          Alicia Hatfield appeals from orders of the District Court granting the defendants’

motion to dismiss and motion for summary judgment. For the following reasons, we will

affirm.

                                               I.

          In March 2012, the Allegheny Court of Common Pleas, Family Division, issued

an order for temporary emergency protective custody of Hatfield’s four minor children,

J.H., B.H., M.M., and A.F. Thereafter, the children became the subject of separate

dependency proceedings. Ultimately, M.M. and B.H. were adopted by their maternal

grandparents, A.F. was placed with her father, and J.H. was returned to Hatfield’s

custody.

          On January 7, 2013, while the dependency proceedings were pending, Hatfield

filed suit in the United States District Court for the Western District of Pennsylvania,

complaining about the removal of her children from her custody. Hatfield alleged

violations of her Fourth and Fourteenth Amendment rights, raised claims under the

Health Insurance Portability and Accountability Act (HIPAA) and the Privacy Act of

1974, and asserted a state law claim for intentional infliction of emotional distress. She

named as defendants Allegheny County Executive Rich Fitzgerald; the Mon Valley

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                               2
Regional Office of Allegheny County Children Youth and Family Services (CYF); CYF

Executive Director Marcia Sturdivant; and two CYF employees, Supervisor Kathleen

Tennant and Caseworker Amanda Berube. The complaint sought injunctive, declaratory,

and monetary relief.

       The District Court granted the defendants’ motions to dismiss and their motion for

summary judgment. In particular, the District Court concluded that Fitzgerald and

Sturdivant had no personal involvement in the alleged wrongdoing, and that Hatfield’s

HIPAA and Privacy Act claims were not cognizable. The District Court also held that

Hatfield failed to allege facts sufficient to support a claim of municipal liability against

CYF. To the extent that Hatfield’s claims were based on injuries caused by state court

rulings entered against her before she commenced her federal suit, the District Court

determined that the claims were barred under the Rooker-Feldman doctrine. With respect

to the intentional infliction of emotional distress claim, the District Court concluded that

it was barred against CYF by Pennsylvania’s Political Subdivision Tort Claims Act, and

that Hatfield failed to adduce evidence of extreme or outrageous intentional conduct by

Berube and Tennant. In addition, the District Court held that Berube and Tennant were

absolutely immune from suit for actions associated with the state court proceedings.

Although some of Berube’s actions were investigatory, and therefore not subject to

absolute immunity, the District Court concluded that Hatfield failed to produce sufficient

evidence from which a jury could find that her due process rights were violated. Finally,

as to Hatfield’s Fourth Amendment claim, the District Court accepted the defendants’



                                              3
qualified immunity defense because there was no authority clearly establishing the

unconstitutionality of Berube’s conduct. Hatfield appealed.

                                               II.

       We have jurisdiction under 28 U.S.C. § 1291. “We review district court decisions

regarding both summary judgment and dismissal for failure to state a claim under the

same de novo standard of review.” Barefoot Architect, Inc. v. Bunge, 632 F.3d 822, 826

(3d Cir. 2011). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted). Summary

judgment is proper where, viewing the evidence in the light most favorable to the

nonmoving party and drawing all inferences in favor of that party, there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388,

402 (3d Cir. 2016). We may summarily affirm if the appeal presents no substantial

question, see 3d Cir. LAR 27.4; I.O.P. 10.6.

                                               III.

       Liability under 42 U.S.C. § 1983 requires personal involvement in the alleged

wrongs. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Here, the

District Court identified this problem with Hatfield’s complaint and provided her with

leave to amend, stating that the claims against Fitzgerald and Sturdivant “could

conceivably be cured upon further amendment.” Despite this opportunity, Hatfield failed

to allege any facts that might establish the personal involvement of Fitzgerald and

                                                4
Sturdivant in the alleged denial of her rights. Accordingly, the District Court properly

granted the motion to dismiss as to these defendants, who were sued only in their

individual capacities.

       Hatfield attempted to make out a municipal liability claim against CYF for failure

to properly train its employees. See Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658

(1978).1 “A supervising authority may be liable under § 1983 for failing to train

[municipal employees] when the failure to train demonstrates deliberate indifference to

the constitutional rights of those with whom the [employees] may come into contact.”

Gilles v. Davis, 427 F.3d 197, 207 n.7 (3d Cir. 2005) (citing City of Canton v. Harris,

489 U.S. 378, 388 (1989)). But to establish liability on a failure-to-train claim under

§ 1983, a plaintiff “must identify a failure to provide specific training that has a causal

nexus with [his] injuries and must demonstrate that the absence of that specific training

can reasonably be said to reflect a deliberate indifference to whether the alleged

constitutional deprivations occurred.” Reitz v. Cty. of Bucks, 125 F.3d 139, 145 (3d Cir.

1997). Hatfield failed to make this showing. She alleged only that CYF “fail[ed] to

properly train [its] employees [regarding] the Constitutional rights of parents[,]” its “own

written policies,” HIPAA, and “the Mental Health Procedures Act of 1976.” After the

District Court provided her with leave to amend her claims against CYF, she did not

allege any specific deficiencies in the training of CYF employees that had a causal nexus

with her alleged injuries. Accordingly, the District Court properly dismissed this claim.

1
 Pennsylvania county offices of children and youth services are treated as municipalities
for purposes of Monell. See Mulholland v. Gov’t Cty. of Berks, 706 F.3d 227, 237 (3d
Cir. 2013)
                                              5
       We also agree that the Rooker-Feldman doctrine barred Hatfield’s attempts to

challenge Pennsylvania state court judgments entered before initiation of the present suit.

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The Rooker-

Feldman doctrine provides that federal district courts lack subject matter jurisdiction to

sit in direct review of state court decisions. Id. “[T]here are four requirements that must

be met for the Rooker-Feldman doctrine to apply: (1) the federal plaintiff lost in state

court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state-court judgments’; (3)

those judgments were rendered before the federal suit was filed; and (4) the plaintiff is

inviting the district court to review and reject the state judgments.” Great W. Mining and

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (alterations in

original) (quoting Exxon Mobil Corp., 544 U.S. at 284). In her complaint, Hatfield

primarily alleged that the Pennsylvania state courts lacked sufficient justification for the

custody determinations and, as relief, sought the “immediate return of [her] children.” To

the extent that Hatfield sought direct review of the state courts’ conclusions about the

sufficient justification, her claims are barred.

       To the extent, however, that Hatfield raised claims regarding Berube and

Tennant’s alleged misconduct that resulted in the state-court judgments, the Rooker-

Feldman doctrine does not apply. See B.S. v. Somerset Cty., 704 F.3d 250, 260 (3d Cir.

2013) (holding that Rooker-Feldman doctrine did not preclude subject matter jurisdiction

where injury claimed was “traceable to Appellees’ actions, as opposed to the state court

orders those actions allegedly caused”). Nevertheless, Berube and Tennant are immune

from suit for “actions in preparing for and prosecuting … dependency proceedings.”

                                               6
Ernst v. Child & Youth Servs. of Chester Cty., 108 F.3d 486, 488, 495 (3d Cir. 1997)

(extending to child welfare workers the same principles of immunity that traditionally

have been applied to criminal prosecutors). Thus, the District Court correctly dismissed

Hatfield’s claims challenging Berube’s efforts to petition the state court for emergency

protective custody, for a shelter hearing, and for an order of dependency. Berube also

enjoys immunity for her participation in hearings for the children’s permanency plan.

See B.S., 704 F.3d at 265 (stating that “absolute immunity for child welfare employees is

appropriate when the employee in question ‘formulat[es] and present[s] ...

recommendations to the court’ with respect to a child’s custody determination, even if

those recommendations are made outside the context of a dependency proceeding”

(quoting Ernst, 108 F.3d at 495)). Tennant is likewise absolutely immune because the

claims against her related solely to her role in approving the actions that Berube took in

the judicial proceedings. Cf. Van de Kamp v. Goldstein, 555 U.S. 335, 346-49 (2009)

(holding that supervisory prosecutors are absolutely immune from suits for acts

undertaken in relation to an individual trial). But Berube is not absolutely immune for

allegedly improper investigative actions taken “outside the context of a judicial

proceeding.” Ernst, 108 F.3d 497 n.7.

       Those investigatory actions, which Hatfield sees as a violation of her Fourth and

Fourteenth Amendment rights, include Berube’s inspection of Hatfield’s home, Berube’s

inadequate pre-removal investigation, and Berube’s failure to provide a copy of a court

order to Hatfield. With respect to the Fourth Amendment claim, we agree that Berube is

entitled to qualified immunity. See Pearson v. Callahan, 555 U.S. 223, 231 (2009). As

                                             7
explained by the District Court, it is far from clear that every reasonable official in

Berube’s position would have understood that a warrantless inspection of Hatfield’s

home of the kind that the undisputed facts show occurring here violated her Fourth

Amendment rights. See Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam)

(explaining that a clearly established right is one that is “sufficiently clear that every

reasonable official would have understood that what he is doing violates that right.”)

(internal quotation marks and citation omitted). Hatfield and her live-in boyfriend

consented to the inspection when Berube suggested that Hatfield’s children possibly

could be removed from her custody. But it was not sufficiently clear, either from

Supreme Court precedent or a “robust consensus of … persuasive authority” in the

Courts of Appeals, see Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (per curiam)

(quoting City & Cty. of S.F. v. Sheehan, 135 S. Ct. 1765, 1778 (2015)), that consent

under these circumstances was coerced. Cf. United States v. Iglesias, 881 F.2d 1519,

1522-23 (9th Cir. 1989) (holding that homeowner’s consent to search was not rendered

involuntary when police officer confronted her with separation from her small child).

Notably, Berube’s reference to the removal of the children was grounded in proper legal

authority given that there had been reports of verbal and physical abuse by Hatfield’s

boyfriend, that prior attempts to contact the family had been unsuccessful or met with

hostility, and that another CYF caseworker had previously reported that there was no

running water in the kitchen, that all the children were sleeping in one room on soiled

beds, and that there was mold on the living room ceiling. See Dupuy v. Samuels, 465

F.3d 757, 762-63 (7th Cir. 2006) (rejecting parents’ argument that state agency had

                                               8
coerced their consent by threatening to remove their children where the agency had the

valid legal authority to do so).

       We also agree that Berube did not violate Hatfield’s substantive due process

rights. Natural parents have a fundamental liberty interest in the care, custody, and

management of their children. See, e.g., Miller v. City of Phila., 174 F.3d 368, 374 (3d

Cir. 1999). But this liberty interest must be balanced against the government’s

compelling interest to protect children, and “does not include a right to remain free from

child abuse investigations.” Croft v. Westmoreland Cnty. Children & Youth Serv., 103

F.3d 1123, 1125 (3d Cir. 1997) (citation omitted). “[O]nly the most egregious official

conduct” violates substantive due process; indeed, the complained of action “must be so

ill-conceived or malicious that it ‘shocks the conscience.’” Miller, 174 F.3d at 375.

Here, the record reveals that Berube petitioned the state court for emergency protective

custody of Hatfield’s children based on concerns about unsafe living conditions, reports

of abuse, and evidence that Hatfield was not cooperating with CYF. In particular,

Berube’s inspection of the home revealed conditions, described above, similar to those

encountered by the previous caseworker. In addition, Berube encountered a strong odor

of animal urine, observed broken windows and exposed wires, and noted that a ceiling

appeared to be in danger of collapse. With respect to the abuse, Hatfield had reported

that her boyfriend had been physical with J.H. and had inflicted bruises on the children.

A social services worker informed CYF that Hatfield was driving around Pittsburgh with

her children to escape her boyfriend’s abuse, but that Hatfield refused to go to a shelter.

When Berube contacted Hatfield shortly thereafter, Hatfield was vulgar and refused to

                                              9
share her plan to move out of the house. Later, CYF received another report indicating

that Hatfield’s boyfriend had been hitting M.M. in the stomach with a book. Hadfield did

not challenge this evidence, with the exception of a statement, in her brief in opposition

to the defendants’ motion for summary judgment, denying that she was driving around

Pittsburgh to escape her boyfriend’s abuse. Hatfield claimed that she instead was on

vacation with her children. But even if Berube’s investigation of this incident was not

thorough, as Hatfield alleges, we cannot say that Berube acted in a way that shocks the

conscience, especially in light of the other undisputed evidence indicating that the

children were potentially unsafe.

       Hatfield alleged that Berube violated her procedural due process rights by failing

to provide her with a copy of a state court order authorizing the removal of her children.

To satisfy the Due Process Clause, notice must be “reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them

an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust, Co.,

339 U.S. 306, 314 (1950). The undisputed facts indicate that when Berbue went to

remove the children on March 12, 2012, she showed a copy of the order for temporary

emergency protective custody to Hatfield’s boyfriend, who had answered the door.

When Hatfield returned from the grocery store, Berbue explained to Hatfield that she had

presented the court order to Hatfield’s boyfriend. On March 14, 2012, Hatfield and her

attorney attended a shelter hearing. Under these circumstances, we conclude that Berube

did not violate Hatfield’s procedural due process rights.



                                            10
       In addition, we agree that Hatfield cannot proceed with her claims under the

HIPAA and the Privacy Act of 1974 based on CYF employees’ alleged disclosure of

mental health diagnoses concerning her and her children. As the District Court

explained, “HIPAA does not create a private right of action for alleged disclosures of

confidential medical information[,]” Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4

(10th Cir. 2010), and the Privacy Act does not apply to state or municipal agencies or

their employees, see Polchowski v. Gorris, 714 F.2d 749, 752 (7th Cir. 1983). Finally,

the District Court also properly dismissed Hatfield’s intentional infliction of emotional

distress claim. Berube is immune for money damages under Pennsylvania’s Political

Subdivision Tort Claims Act for actions taken within the scope of her duties. See

Sanford v. Stiles, 456 F.3d 298, 315 (3d Cir. 2006); see also Vargas v. City of Phila., 783

F.3d 962, 975 (3d Cir. 2015) (stating that the “PSTCA provides immunity to

municipalities and its employees for official actions unless the employee’s conduct goes

beyond negligence and constitutes ‘a crime, actual fraud, actual malice, or willful

misconduct.’” (quoting 42 Pa. Cons. Stat. Ann. § 8550)). Hatfield did not allege any

conduct by Berbue that would fall outside the scope of immunity provided for in the

PSTCA. See Sanford, 456 F.3d at 315 (stating that “willful misconduct is a demanding

level of fault”).

                                            V.

       For the foregoing reasons, we conclude that there is no substantial question

presented by this appeal. Accordingly, we will summarily affirm the District Court’s

judgment. See Third Cir. LAR 27.4; I.O.P. 10.6.

                                            11